OFFICE OF THE An’ORNEY GENERAL OF TEXAS
                                   AUSTIN




RonoralileWY,C. Ruffakor
county Attoraof
Lynn ccnmty
Tahoka, %xa#

Daar srr                        Oplnlon No. O-3912
                                Ror When l parson rlor to Juno,
                                          was aoav!oted or &it-
                                    19.941,
                                    lng a motorrrhiolouadertbb
                                    lafluanooof lataloatlng
                                    llpuorand thhrroaitsr   and
                                          alao prior to Juuo, 19941 om-
                                          Bitted the offense      of Crjrinl
                                          a mtor t~hlolo      under the
                                          Iaflueaoa    0r Intoxloetlng           '
                                          lIc;uor, mar ho now ba ladlot-
                                          04 a n l idon    6nd tried   In
                                          the dlstrlot    oourt?
             ma   18   to   130kmil0dg0      rmipt     0r   00~     r800nt ta-
graE! In uhloh you propouml the puestlon              stated      abae.
          Tha rtatutaIn &foot k!mdIatolypriorto tho
errootlve date or Bouse Bill No. 73 or the Fmty-•eteath
tcgi810tm   ~08 mi0i0 802 or the Ptrm cod0 0r m~08 aa
amandod by the Aot8 OS the Yorty-,-iitth Legislature, 1937,
Chapter60, p. 108, rhloh boome lffo o tlva
                                        on Varoh 22,
1937. 'Ibisstatute read as r0u03m
             *Arti.    802.    .4ny prrrop who drlres or
      operates an lutcanobila or a4 other motor
      rehiole   upon any rtreetor alley, or an7 other
      phoo wlthla the llmlta 0r 04 Inoorporeto4
      oltf    town or villago,     or upon8x1~ puhllo road
      or h&m,       In thir Statewhile suoh !mroa 18
      Iatox3oata6,    or In my dagnr uador the‘ln-
      rlueaao or intorioating       Liquor  shall upou boa-
      rlotlon   b6 001Uined12 the pdtentiar, rcr.
      not,mom then two (2) years or be oanfinod
      in the oamty jailr0r not ieats        than  rive (5)
       H~&ab.la U. C. BiUS&ar,         Pega 2


I .:        cam nor core than Ilbatx        (900) 6aya end rh0d
            not leaa than Ylrt Dollars ($W) nor mora
            than Fir0 Huadrd Lara   ($500).*
                 PO proaume the abwr la tha atatutaundo]: wbioh the
       coatlotion   refemb     to by you was obtained.   Xi oarlicr.thrm
       liaroh 22, 1937, offrotirodate      of the e-8   quoted atp.tute,
       the   lo@ questIonaralaad herein nalfi ba the aaaa,alnoe
       all statutoryoondrmtlon or thm orbs mdo the o ir ma e l
       roloa    rroa the earllost   1ogIal~tlan  on the sub oat.  Tee
       Aota I 935, 44th Lag., lat C. C. ch. 426, 0. 1634; Art. 002,
       1925   F?wIa~d Pinal Cod.; A&a     1423, 38th Log., 2nd C. -.,
       Ch. 23, pa 56.
                 FUSS MU       ~0. 73 or the 47th Lcgmt3t~ti, RS~U-
       1U   ~eaaI~t   ~WIU# OfrOOtiW 011JUJO 17,           1961.   Attorno~
       tW~ral*a OpInlanNo. O-3740. By ltr prwlaiona, Artlob
       802, Penal Coda, supra, was amended to read ati followat
                  ~ArtIol*   802.
                 “Auy person who drltaa or oparataa an
            8uttnaobIle or any other motor rehioleupon
            any puU10 road or highway In this 'tats,   or
            upon any street or a 'log wlthln the 1kIta
            or an lnoorporated  olty,town or tlllab,
            ~Mla such parson is IntoxIorto4   or unCar
             t!m Influonae OS intorloatlng   liquor, shell
             be 6uilty Or 0 -Iademtanor,  Slid UpOn OOWiO-
             tlon, ahall ba pamiabed by oonflnoment   In
             the County Jail ror not lea8 thsn tan (10)
             days nor core than, two (2) pars, or by l
             flno or not less than Fifty Dollars ($50)
             nor mre than pin Rundrrd Dollara (SWO),
             or by both suoh tins aa6 ImprIaommnt.w
                 Soctlon2 of said Houav Bill Ho. 73 oroatada new
       irtlole of the Penal Code, and reads as iollowar
                  "!?oo.2. The4PM01 cod* or Toxaa or
             1925 is amoad~d harrbr by midin a sow aeo-
             ~f~o~~,knowa           as Astlola802b   and   nadlng

                  “‘ArtloU    802b.

                  @J*Anyperron who has been oontlotad or
             th6 mladamoanor ofrena* or drlvbg   or operat-
Eonorabla   tl. C. Nuffakar,   Paga 3


     lng an lutmoblla       or other motor rahlola
     uporr any publlo road or hlghua        la this
     Cyata or upon any rtroat ae al f.8 y dthln
     an Inwrpuratad      altf, town   or rlllaga,
     uh:la lntaalortad or u&or the lnfluonoa
     or lntoxloating     liquor,   and who ahhill thare-
     ll’tar drlva*or operate aa lutmoblle         or
     o.thor motor tahlola     upon auy pub110 road
     or highway la thir rtata or upon say street
     or ll1e.y ulthln tha liorita or UI Inoorpoxmtad
     oltr, town    or vlllaga, uhllr auoh parson
     Ia'IntoxIoakd or underthe Influano@ of
     In+&xIoatlag    ‘Liquor, shall be gulltr     of~a
     felony,   and upon oonvlotlon     ba punI8hod by
     oonflmmant In the paaltantIary          ror an7
      tam of years not loam than one (11 nor
     more thau rlw (51.'"         (Emphaaiaours)
            ha hanlnabova   pointed out, the offanaa of 6rIitIng
a motor vahlola wer and .upon ~8 pub110 hi&my,            or atrmt
or an Inoorporatad olty or town, while under the Inrluanoa
or IntorioatIng   liquor,  has alwnya bean a felony in Texas
fzysm the tiria or the tlrat lagIalatIonon the subject until
the passage of Iiousa Bill Ko. 73, aupra.         Artlole   802 as It
now stands beoauaa of the ameudmnt Inoorporated            In liouaa
Bill No. 73, aupra, makes the oiianaa a nladaaraanor.ArtI-
olr 802b, lupra, does not ohanga thfa, but oreataa a naw
offsame, making it a felony to drive and operate a motor
+ahIola rhlla iatoxloatad,     ato . , lpplloabla   only to.8 ear-
son who has bean oontlotad oi the mIadmaanor oitanaa of
  drlring and operating suoh vahIole uhlla lntosloataif,          ato.
            hm the aooond ottann      ~rarrad  to In yourbcio-
gram was apparently     otxmlttad prior to June 17, 1941, tha
defendant would hava an llaotlon       whether tc be triad under
A$t~la     802. as the artiols   stood on the data or the of-
           *aa our opinion Ho. O-3760, lnoloaed herewith.      ‘b
bella~a that opinion will an8wer your questions       In avant
auoh lxpraaa alaotlon      should be tada by the :;urty War
IutaatlgatIon.
            Iu this opieion wa hold that the new Artlola
 802b wculd bwa no appllaatlon   to one gcnrictad    under the
 felony atatutaa oondamnlng drunk drivers.     III thb 8Vbnt Oi
Honorable :i . C. Nutfaker,    Paf5a 4


an lx p r a a lalaotlon,  we oan oonoalva (but la ianoy only) or
a oaatlotlun      under &tlala 62 0r tha Penal Coda whloh.pro-
tides  la@aaaodpuulahmant ror ao?ond oonviotion8tar 0
hlca%~, but auoli lppaara 80 rezzoqe m till.    pratarmit a dla-
iuaalon or sama.
             Tour question   -10 lpaolflca1ly   enawcrad that   a
parson who, prior to &u&a 17, 19W. WI oonrlotad oi drlv-
lag a rotor vahlolauhlka under the Influanoa0r Intorl-
ootlng liquor and thcrcaftar and alao prior to June 17,
 194l, cazultted   the orrena@ of drlvlng a motor vehlola
 whlla under the .lnrluanoa of intoxloatlng  liquor,   mcly ba
 Indiotad by the grand jury; but ha niap be triad for a
.ralony  in the dlctriot  court only upon Cl6 llaotlon   se
 provided by Article13 or 15 or the ?onal Code, asi polntad
 out In our rormur opInion,No.   O-3710.
             I$ oonnaotlonwith the ganaral aubjbot matter           Cc
thla                         No. O-3740, w ;ilah to dlraot
         opinlun,and .oplniolr
lttantlon    to the root thut while in aoct coutti88    the
GIstriot    oourt has original  trial   jurladlotlonof telonlaa
only    and the ocunty court has original    trial jur$adIotloa
In rdadansanor     caaaa, the Constitution  authorize8  the
LtgIalaturc    to dlruat 8 county court 0r its crlmlnal     @rLa-        .
d&t:m-r,d to ooarar the aaxe upon the dlatrlct~        courtior
                 Tar   Art1018 5, taotlolrs
                                          8, 16, 22, Constltu-
tlm ot &caag Yore T. Xata,         9 Tax. Cr. Fr. 4061 Johaaon v.
Cteta, 26 Tax. Cr. ii. 395, 9 f. Y. 611.      This hes bean
‘done lr aovaral. inetanC88;   acd In oountlaa where the dla-
 trlot court has had mIsCameanor JurIadIotIon      duly oonferred            ’
upon it, ttw ranwal      or IndIctxcanta or treixter of the casts
would not only be unnaoaaaary but improper.

            It hem. k:an suggested that the alaotlon   or the
 accuaod ahould be obtained,    where oaac8 sre ~anaiamd,
 rrar the dlatrlct   oourt to the oounty court, before tha
 order of transfer Is nada. In other wor’ds, that the dia-
 trlet  judge, barort transferring    the ccac to the count8
 oou&, should re@.re      the accused to atste whether ha
 w$mhad to be triad under the old law as pmvlded      in Artl-
 018 13, Penal Coda, aupra.
           3’8 bUli@V@ this would be not only perminalble,
 but the praferabla   pmCtIO@~ It would enable the dlstrlct
 court tc pro0606 st Cnoe ‘to trbi,  in tht  event aOCUS0d
O.K.
*.R.X.